.  DETAILED ACTION
Notice of Pre-AIA  or AIA  Status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This is a first office action on the merits in response to the application filed on 18 October 2019.  Claims 1 through 20 are pending and have been examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 October 2019 and 16 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a maintenance management apparatus, independent claim 9 recites a maintenance management system, and independent claim recites a maintenance management process.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo 
Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving data; estimate a current progress state of assigned work based upon an average completion time for each worker with respect to work tasks of a same work type as the assigned work task; and select a second worker from the plurality of workers to assist a first worker having a current progress state that is estimated as delayed, the selection of the second worker being based upon the estimated current progress state of the assigned work task of the second worker, a distance between the first worker and the second worker, and information indicating an ability of the second worker with respect to the same work type as the assigned work task of the first worker. 
The limitations for estimating a current progress stat of assigned work tasks and selecting a second worker from the plurality of workers to assist a first worker, as drafted illustrates a process that under its broadest reasonable interpretation covers performance of the limitation in the mind (determining and selecting information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor, terminal devices, interfaces, and communication servers to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.059(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at page 8, lines 13 through 16 states: “… the control unit 30 can have a general computer configuration and be configured according to executed software programs.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 8, 10 through 15, and 17 through 20 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: the average completion time is calculated based upon a start time and an end time for each worker who performed the same work type in the past; the selection of the second worker is based upon an estimated remaining work time of the assigned work task currently being performed by the second worker, an estimated time for the second worker to go to the first worker, and the number of times the second worker has performed work of the same work type as the assigned work task being performed by the first worker; confirm whether the first worker requests assistance with the assigned work task currently being performed before selecting the second worker; send a confirmation request to a portable terminal of the first worker; confirming whether the first worker requests assistance by receiving a communication from the portable terminal of the first worker after the confirmation request is sent; assign a work task of a first type to a worker based upon a standard completion time for the work task of the first work type and the average completion time for each worker of the plurality of 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Therefore claims 1 through 20 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas et al. (US 2009/0210282) in view of Andersen et al. (US 2012/0053978), in further view of Romagnino et al. (US 2012/0209650).
Regarding Claim 1, a maintenance management apparatus in communication with a plurality of portable terminals of workers, comprising: a communication interface through which data are exchanged with the portable terminals; (Embodiments disclose a method and a system for managing a job in an online work management system that divides a job into a plurality of subtasks for distribution over two or more users.  Elenbaas et al. [para. 0006]. …"processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system, a personal digital assistant (PDA), a cellular telephone or similar electronic computing device. … The present invention also relates to an apparatus for performing the operations herein. Elenbaas et al. [para. 0063-0064]);
and a processor configured to: based on the data received through the communication interface from the portable terminals, (The memory 230 stores instructions and/or data that may be executed by the processor 210. …The job owner module 250 interacts with job owners to perform various operations associated with managing jobs or tasks assigned to workers using the work management system 110. … The job owner module 250 may, in conjunction with the workflow engine 258, allow the job owner to track the status of jobs or tasks assigned to 
estimate a current progress state of assigned work tasks being performed by each of a plurality of workers, the current progress state of each assigned work task being estimated based upon an average completion time for each worker with respect to work tasks of a same work type as the assigned work task, a start time of the assigned work task currently being performed by each worker, and the current time; (Typically, the global variables are applicable to all tasks that make up the job whereas task variables are associated with only certain tasks. Such variables include, for example, the length of time for a task, base pay, and certification/credentials needed to take on the task. Some variables may be assigned a constant value. System variables may include how much time is left to complete all the work. Elenbaas et al. [para. 0078, 0087]);
Elenbaas et al. fails to explicitly recite select a second worker from the plurality of workers to assist a first worker currently performing an assigned work task having a current progress state that is estimated as delayed. Andersen et al. discloses a first worker currently performing an assigned work task having a current progress state that is estimated as delayed. the selection of a worker being based upon the estimated current progress state of the assigned work task of the second worker (FIG. 5 illustrates an exemplary workflow of an availability matrix. Working in conjunction with the experiential matrix, the availability matrix provides for the selection of staff based upon estimated availability. Once a set of potential staff is identified based upon past performance and/or proximity to the project using the experiential matrix, the overdue, complete, rework, PM takeover, reassigned, approved, payment authorized, or paid, among others. … An estimated hours field 248 and an actual hours field 250 can be provided for tracking the work project. Andersen et al. [para. 0060-0061; Fig. 2B, 6]). It would have been obvious to one of ordinary skill in the art of task assignment and workflow management before the effective filing date of the claimed invention to include a status estimate of delayed as taught by Andersen et al. in order to  help improve the assignment and flow of work through organizations and to increase profitability and efficiency. Andersen et al. [para. 0005]. 
Romagnino et al. discloses the selection of the second worker being based upon the estimated current progress state of the assigned work task of the second worker.  (A system comprises a computing device having a processor configured to receive a workflow request that is associated with a microflow that includes a task, and a contact address associated with the task, and send a message to the contact address that includes at least one of a response to the workflow request, a status associated with performance of the task, a completion status associated with completion of the task, and an inquiry related to the workflow request.  Romagnino et al. [para. 0017]. … The task associated with the workflow request can be a process task, where the second user is requested to perform a task and respond appropriately with an acceptance and eventually a completion message once the task is performed. 
 a distance between the first worker and the second worker, (FIG. 13B is a flowchart illustrating the process of searching workers based on locations, according to one embodiment. Elenbaas et al. [para. 0195-0196]),
and information indicating an ability of the second worker with respect to the same work type as the assigned work task of the first worker. (the job owner can set advanced requirements or qualifications for workers. Elenbaas et al. [para. 0112]. … the number of workers meeting a qualification or requirement criterion may be displayed in the user interface 530 to indicate how the qualification or requirement reduces the number of eligible workers.  Elenbaas et al. [para. 0115]. … user interfaces may be presented to job owners to locate appropriate workers. Alternatively, various other user interfaces may be displayed to allow workers or job owners to select from a large number of options. Elenbaas et al. [para. 0152]).
Regarding Claim 2, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the 35average completion time is calculated based upon a start time and an end time for each worker who performed the same work type in the past. (The trust management module 274 may access various sources of information including, government database, past history of tasks performed, and third-party generated information (e.g., credit 
Regarding Claim 3, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the selection of the second the worker is based upon an estimated remaining work time of the assigned work task currently being performed by the second worker, an estimated time for the second worker to go to the first worker, and the number of times the second worker has performed work of the same work type as the assigned work task being performed by the first worker.  (global variables are applicable to all tasks that make up the job whereas task variables are associated with only certain tasks. Such variables include, for example, the length of time for a task, base pay, and certification/credentials needed to take on the task. Some variables may be assigned a constant value. System variables may include how much time is left to complete all the work. Elenbaas et al. [para. 0078, 0087]). 
Regarding Claim 4, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the processor is further configured to: confirm whether the first worker requests assistance with the assigned work task currently being performed before selecting the second worker. (In one embodiment, the work management system 110 further includes emails and voice communication system (not shown) to facilitate various operations including, among others, job scheduling, notification, and reporting of the results of the tasks. Elenbaas et al. [para. 0073]. … The workflow engine 258 may also perform various support operations associated with tracking and/or management of jobs or tasks. The workflow engine 
Regarding Claim 5, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the processor is configured to control a communication interface to send a confirmation request to a portable terminal of the first worker. (In one embodiment, the work management system 110 further includes emails and voice communication system (not shown) to facilitate various operations including, among others, job scheduling, notification, and reporting of the results of the tasks. Elenbaas et al. [para. 0073]. … The workflow engine 258 may also perform various support operations associated with tracking and/or management of jobs or tasks. The workflow engine 258 accesses data associated with jobs or tasks and presents status update to the job owners via the job owner module 250. Various well-known methods of tracking jobs or tasks may be employed by the workflow engine 258 for this purpose. Elenbaas et al. [para. 0083]).
Regarding Claim 6, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the processor confirms whether the first worker requests assistance 36by receiving, via the communication interface, a communication from the portable terminal of the first worker after the confirmation request is sent. (In one embodiment, the work management system 110 further includes emails and voice communication system (not shown) to facilitate various operations including, among others, job scheduling, notification, and reporting of the results of the tasks. Elenbaas et al. [para. 0073]. … The workflow engine 258 may also perform various support operations associated with tracking and/or management 
Regarding Claim 7, Elenbaas et al., Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the processor is further configured to: assign a work task of a first type to a worker based upon a standard completion time for the work task of the first work type and the average completion time for each worker of the plurality of workers for work tasks of the first type. (Typically, the global variables are applicable to all tasks that make up the job whereas task variables are associated with only certain tasks. Such variables include, for example, the length of time for a task, base pay, and certification/credentials needed to take on the task. Some variables may be assigned a constant value. System variables may include how much time is left to complete all the work. Elenbaas et al. [para. 0078, 0087]).
Regarding Claim 8, Elenbaas et al. Andersen et al., and Romagnino et al. combined disclose an apparatus, wherein the data received through the communication interface includes an assistance request from one of the portable terminals.   (In one embodiment, the work management system 110 further includes emails and voice communication system (not shown) to facilitate various operations including, among others, job scheduling, notification, and reporting of the results of the tasks. Elenbaas et al. [para. 0073]. … The workflow engine 258 may also perform various support operations associated with tracking and/or management of jobs or tasks. The workflow engine 258 accesses data associated with jobs or tasks and presents status update to the job owners via the job owner module 250. Various well-known methods of 
Regarding Claims 9 and 12 through 15, claims 9 and 12 through 15 recite substantially similar limitations to those of claims 1 through 6, with claim 9 as a combination of claims 1 and 6, and claims 12 through 15 being substantially similar to claims 2 through 5 respectively.  Therefore, claims 9 and 12 through 15 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 9 and 12 through 15 are directed to a system which is taught by Elenbaas et al. at paragraph [0012, 0066; Fig. 1].
Regarding Claim 10, Elenbaas et al. Andersen et al., and Romagnino et al. combined disclose a system, further comprising: a storage device storing start times for each assigned work task currently being performed. (FIG. 1 is a block diagram illustrating the components of a work management system 110 communicating over a network 100, according to one embodiment.  … In one embodiment, the work management server 160 stores the data associated with work management in its local data repository 240. Alternatively, at least part of the data associated with the work management is stored in a distributed manner in remote servers 142A through 142N (hereinafter collectively referred to as "the remote servers 142"). Elenbaas et al. [para. 0066; Fig. 1]).
Regarding Claim 11, Elenbaas et al. Andersen et al., and Romagnino et al. combined disclose a system, wherein each portable terminal is configured to send the start time to the server when an assigned work task start button is pressed on the portable terminal. Although Elenbaas et al. discloses portable user terminals in communication over a network (FIG. 1 is a block diagram illustrating the components of a work management system 110 communicating 
Regarding claims 16 through 19, claims 16 through 19 recite substantially similar limitations to those of claims 1 through 4 respectively.  Therefore, claims 16 through 19 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 16 through 19 are directed to a method, which is taught by Elenbaas et al. at paragraph [0006].
Regarding Claim 20, Elenbaas et al. Andersen et al., and Romagnino et al. combined disclose a system, wherein a portable terminal of the first worker is configured to receive a notification from the server indicating that the progress state of an assigned work task has been estimated to be delayed by the server and display a screen requesting a confirmation as to whether assistance is required for the completion of the assigned work task. (In one embodiment, the work management system 110 further includes emails and voice communication system (not shown) to facilitate various operations including, among others, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tarumi et al. (US 5,918,226) - In a workflow system for defining procedure of a sequence of jobs, for which a plurality of people are involved and operating and managing the same, operation and management of the jobs are performed according to the job procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623